Name: Commission Regulation (EEC) No 1558/83 of 15 June 1983 determining, for the 1983/84 marketing year, the components for protection of the processing industry in the cereals and rice sector in trade between Greece and the other Member States of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/26 Official Journal of the European Communities 16. 6 . 83 COMMISSION REGULATION (EEC) No 1558/83 of 15 June 1983 determining, for the 1983/84 marketing year, the components for protection of the processing industry in the cereals and rice sector in trade between Greece and the other Member States of the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 45/81 of 1 January 1981 laying down general rules con ­ cerning the components for protection of the proces ­ sing industry in the cereals and rice sector and fixing the components applying in Greece ('), and in parti ­ cular Article 1 (3) thereof, Whereas Article 66 (3) of the Act of Accession provides that the components for protection are to be reduced in stages by 20 % of the basic component at the beginning of each of the five marketing years following accession ; whereas each reduction must take effect at the beginning of the marketing year for the product in question ; Whereas the fixed components applicable in trade between Greece and the other Member States of the Community respectively for the 1983/84 marketing year in the cereals and rice sector should be deter ­ mined, Article 1 In respect of the products covered by Council Regula ­ tions (EEC) No 2727/75 and (EEC) No 1418/76, the components designed to protect the processing industry referred to in Article 66 of the Act of Acces ­ sion which are levied on imports into Greece from the other Member States of the Community or into the latter from Greece are hereby fixed for the 1983/84 marketing year in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 to durum wheat, groats and meal, from 1 August 1983 to other products covered by Regulation (EEC) No 2727/75 and from 1 September 1983 to the products covered by Regulation (EEC) No 1418/76 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 3, 1 . 1 . 1981 , p. 18 . 16 . 6 . 83 Official Journal of the European Communities No L 158/27 ANNEX , CCT heading No Description Community of Nine Greece Fixed components in ECU/tonne 07.06 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes 0 0 10.06 Rice : B. II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2. Long grain b) Wholly milled rice : 1 . Round grain 2. Long grain 5,22 5,17 5,56 5,56 11,27 11,19 12,00 12,00 11.01 Cereal flours (') : A. Wheat or meslin flour B. Rye flour C. Barley flour D. Oat flour E. Maize flour : I. Of a fat content not exceeding 1,5 % of weight II . Other F. Rice flour G. Other 9,07 9,07 2,41 2,41 2,41 1,21 1,21 1,21 9,07 9,07 2,41 2,41 2,41 1,21 1,21 1,21 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals, whole , rolled, flaked or ground (') : A. Cereal groats and cereal meal : I. Wheat : a) Durum wheat b) Common wheat II . Rye III . Barley IV. Oats V. Maize : a) Of a fat content not exceeding 1 ,5 % by weight : 1 . For the brewing industry 2. Other b) Other VI . Rice VII . Other 9,07 9,07 2,41 2,41 2,41 2,41 2,41 1,21 1,21 1,21 9,07 9,07 2,41 2,41 2,41 2,41 2,41 1,21 1,21 1,21 No L 158/28 Official Journal of the European Communities 16. 6 . 83 CCT heading No Description Community of Nine Greece Fixed components in ECU/tonne 11.02 (cont'd) B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a) Hulled (shelled or husked) : I 1. Barley 1,21 1,21 2. Oats : \ aa) Clipped oats 1,21 1,21 bb) Other 1,21 1,21 b) Hulled and sliced or kibbled ('Griitze' or 'grutten') : I 1 . Barley 1,21 1,21 2. Oats 1,21 1,21 II . Other cereals : a) Wheat 1,21 1,21 b) Rye 1,21 1,21 c) Maize 1,21 1,21 d) Other 1,21 1,21 C. Pearled grains : I. Wheat 1,21 1,21 II . Rye 1,21 1,21 III. Barley 1,21 1,21 IV. Oats 1,21 1,21 V. Maize 1,21 1,21 VI . Other 1,21 1,21 D. Grains not otherwise worked than kibbled : I. Wheat 1,21 1,21 II . Rye 1,21 1,21 III . Barley 1,21 1,21 IV. Oats 1,21 1,21 V. Maize 1,21 1,21 VI . Other 1,21 1,21 E. Rolled grains ; flaked grains : I. Barley and oats : I a) Rolled : \ 1 . Barley 1,21 1,21 2. Oats 1,21 1,21 b) Flaked : 1 . Barley 2,41 2,41 2. Oats 2,41 2,41 II . Other cereals : l a) Wheat 2,41 2,41 b) Rye 2,41 2,41 c) Maize 2,41 2,41 d) Other : \ 1 . Flaked rice 2,41 2,41 2. Other 2,41 2,41 F. Pellets : \ I. Wheat 2,41 2,41 II . Rye 2,41 2,41 III . Barley 2,41 2,41 IV. Oats 2,41 2,41 V. Maize 2,41 2,41 VI . Rice 2,41 2,41 VII . Other 2,41 2,41 G. Germ of cereals, whole, rolled, flaked or ground : \ I. Wheat 2,41 2,41 II . Other 2,41 2,41 16. 6. 83 Official Journal of the European Communities No L 158/29 CCT heading No Description Community of Nine Greece Fixed components in ECU/tonne 11.04 C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured II . Other : a) For the manufacture of starches b) Other 1,21 8,22 8,22 1,21 8,22 8,22 11.07 Malt, roasted or not : A. Unroasted : I. Obtained from wheat : a) In the form of flour b) Other II . Other : a) In the form of flour b) Other B. Roasted 4,35 4,35 4,35 4,35 4,35 4,35 4,35 4,35 4,35 4,35 11.08 A Starches : I. Maize starch II. Rice starch III . Wheat starch IV. Potato starch V. Other 8,22 12,33 8,22 8,22 8,22 20,00 12,33 20,00 20,00 20,00 11.09 Wheat gluten, whether or not dried 72,53 72,53 17.02 B Glucose and glucose syrup : II . Other : a) Glucose in the form of white crystalline powder, whether or not agglo ­ merated b) Other 38,69 26,59 38,69 26,59 21.07 F Flavoured or coloured sugar syrups : II. Glucose syrup 26,59 26,59 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight b) Other II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the propor ­ tion that passes through the sieve has an ash content calculated on the dry products, equal to or more than 1,5 % by weight b) Other 0 0 0 0 0 0 0 0 No L 158/30 Official Journal of the European Communities 16. 6 . 83 CCT heading No Description Community of Nine Greece Fixed components in ECU/tonne 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concen ­ trated steeping liquors), of a protein content, calculated on the dry product : I. Exceeding 40 % by weight 72,53 72,53 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose or glucose syrup falling within subhead ­ ings 17.02 B and 21.07 F II , or milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2. Containing not less than 10 % but less than 50 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 4,35 4,35 4,35 4,35 1 . Containing no milk products or containing less than 10 % by weight of such products 2. Containing not less than 10 % but less than 50 % by weight of milk products 4,35 4,35 4,35 4,35 c) Containing more than 30 % by weight of starch : \\ 1. Containing no milk products or containing less than 10 % by weight of such products 2. Containing not less than 10 % but less than 50 % by weight of milk products 4,35 4,35 4,35 4,35 (') For the purpose of distinguishing products falling within heading Nos 11.01 and 11.02 from those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 ,6 % for rice, 2,5 % for wheat or rye, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02.